     Case 3:20-cv-01869-GPC-KSC Document 4 Filed 10/06/20 PageID.61 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   GRAVITY GROUP PB LLC, a Delaware                    Case No.: 20cv1869 GPC(KSC)
     limited liability company,
12
                                        Plaintiff,       ORDER DIRECTING DEFENDANTS
13                                                       TO SUBMIT SUPPLEMENTAL
     v.                                                  DECLARATION
14
     TAVA CAPITAL I, LLC, a Wyoming
15
     limited liability company; TREVOR
16   WELCH, an individual and DOES 1
     through 20, inclusive,
17
                                     Defendants.
18
19
           On September 22, 2020, the Court issued an order to show cause why the case
20
     should be not remanded for lack of subject matter jurisdiction based on the diversity of
21
     the parties. (Dkt. No. 2.) In response, on October 2, 2020, Defendant Trevor Welch filed
22
     an affidavit stating that he is a resident of Utah and as the Managing Principal for TAVA
23
     Capital I, LLC, he states that TAVA Capital I, LLC is a Wyoming limited liability
24
     company (“LLC”) and he is the sole member of the LLC. (Dkt. No. 3, Welch Decl. ¶¶ 3,
25
     4.) Defendants also explained that the amount in controversy exceeds $75,000. (Id. ¶ 5.)
26
     However, Defendants do not explain the citizenship of Plaintiff Gravity Group PB LLC
27
     which is also a limited liability company to demonstrate that diversity jurisdiction exists.
28

                                                     1
                                                                                  20cv1869 GPC(KSC)
     Case 3:20-cv-01869-GPC-KSC Document 4 Filed 10/06/20 PageID.62 Page 2 of 2



 1         As the Court explained in the order to show case, for purposes of diversity, a
 2   limited liability company “is a citizen of every state of which its owners/members are
 3   citizens.” Johnson v. Columbia Props. Anchorage, LP, 437 F.3d 894, 899 (9th Cir. 2006),
 4   and the party invoking the removal statute bears the burden of establishing that federal
 5   subject-matter jurisdiction exists. Emrich v. Touche Ross & Co., 846 F.2d 1190, 1195
 6   (9th Cir. 1988).
 7         Here, because Defendants have not provided an affidavit demonstrating complete
 8   diversity between the parties, they must file a response on or before October 13, 2020
 9   demonstrating diversity of citizenship to support subject matter jurisdiction.
10         IT IS SO ORDERED.
11   Dated: October 6, 2020
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
                                                                                 20cv1869 GPC(KSC)
